UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report: March 23, 2011 WEBTRADEX INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-127389 Applied For (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 47 Avenue Road, Suite 200, Toronto, Ontario, Canada M5R 2G3 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (416) 929 - 1806 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02: Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers. Webtradex International Corp. (“The Company”) announces that Dr. Sean Williams has resigned as chief executive officer of the Company effective immediately to pursue other interests. Kam Shah, the Chairman and CFO, will take over as CEO of the Company for now. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: March 23, 2011 WEBTRADEX INTERNATIONAL CORPORATION By: /S/ Kam Shah Chief Executive Office
